UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1499



JUNE BRYANT-BUNCH,

                                            Plaintiff - Appellant,


          versus


NORTHAMPTON   COUNTY   SHERIFF'S   DEPARTMENT;
WANDIE VINCENT, Sheriff; DETECTIVE REED;
DEPUTY PARKER; JANE DOE, Deputy; MAGISTRATE
SHEARN; BOYD BENNETT, Director of Prisons;
LAWRENCE SOLOMON; NEAL VAUGHAN; C. A. COLEMAN,
Lieutenant; LIEUTENANT POWELL; OFFICER MASON;
OFFICER PHILLIPS; OFFICER ARCHER,

                                           Defendants - Appellees.



                            No. 06-1765



JUNE BRYANT-BUNCH,

                                            Plaintiff - Appellant,


          versus


NORTHAMPTON   COUNTY   SHERIFF'S   DEPARTMENT;
WANDIE VINCENT, Sheriff; DETECTIVE REED;
DEPUTY PARKER; JANE DOE, Deputy; BOYD BENNETT,
Director of Prisons; LAWRENCE SOLOMON; NEAL
VAUGHAN; C. A. COLEMAN, Lieutenant; LIEUTENANT
POWELL; OFFICER MASON; OFFICER PHILLIPS;
OFFICER ARCHER,
                                          Defendants - Appellees,


          and


MAGISTRATE SHEARN,

                                                        Defendant.



Appeals from the United States District Courts for the Eastern
District of North Carolina, at Elizabeth City and Raleigh.
James C. Dever III, District Judge. (2:05-cv-00034-D)


Submitted: November 15, 2006            Decided:   November 17, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


June Bryant-Bunch, Appellant Pro Se. Charles J. Vaughan, Woodland,
North Carolina; Grady L. Balentine, James Philip Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; James
Redfern Morgan, Jr., Robert T. Numbers, II, WOMBLE, CARLYLE,
SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

          In these consolidated appeals, June Bryant-Bunch appeals

the district court’s orders granting Appellee Shearn’s motion to

dismiss and granting the remaining Appellees’ motion to dismiss her

42 U.S.C. § 1983 (2000) action under Fed. R. Civ. P. 41(b).             We

have   reviewed   the   record   and     find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court. See Bryant-Bunch v. Northampton County Sheriff’s Dep’t, No.

2:05-cv-00034-D (E.D.N.C. Apr. 7, 2006 & June 15, 2006).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 3 -